In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00327-CV

IN THE ESTATE OF TERRY LYNN                 §   On Appeal from County Court at Law
BANTA, DECEASED                                 No. 2

                                            §   of Wise County (PR-4674)

                                            §   July 7, 2022

                                            §   Memorandum Opinion by Justice
                                                Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants Gaven and Jamie Herriott shall pay all

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell